

Exhibit 10.2


FIRST AMENDMENT
 
FIRST AMENDMENT, dated as of December 19, 2018 (this “Amendment”), to the Credit
Agreement, dated as of August 20, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and (iii) WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders thereunder (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and
 
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth herein; and
 
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:
 
SECTION 1.          Defined Terms.  Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
SECTION 2.          Amendments to the Credit Agreement.
 
(a)          The definition of “Consolidated Total Debt” is hereby deleted in
its entirety and the following shall be substituting therefor:
 
“Consolidated Total Debt”:  at any date, an amount equal to the aggregate
principal amount of all Indebtedness (excluding, for the avoidance of doubt, any
operating leases) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP as in effect on the date of this
Agreement and with subsection 1.2(e), provided that Indebtedness incurred to
prefund a Qualified Acquisition shall not constitute Consolidated Total Debt for
purposes of compliance with Section 9.1 until the earlier of (i) the date such
the Qualified Acquisition has closed or (ii) the date the consummation of such
Qualified Acquisition has been abandoned, terminated or expired pursuant to the
terms of the relevant acquisition documentation..
 
(b)          The definition of “Maximum Leverage Ratio” is hereby deleted in its
entirety and the following shall be substituting therefor:
 
“Maximum Leverage Ratio”:  3.75 to 1.00; provided that (i) for the two
consecutive fiscal quarters ended immediately following the consummation of any
Qualified Acquisition (including the fiscal quarter in which such Qualified
Acquisition occurs), the Maximum Leverage Ratio shall be 4.75 to 1.00, (ii) for
the fiscal quarter ended immediately after such two fiscal quarters referred to
in clause (i), the Maximum Leverage Ratio shall be 4.50 to 1.00, (iii) for the
fiscal quarter ended immediately after the fiscal quarter referred to in clause
(ii), the Maximum Leverage Ratio shall be 4.25 to



--------------------------------------------------------------------------------

2


1.00 and (iv) for the fiscal quarter ended immediately after the fiscal quarter
referred to in clause (iii), the Maximum Leverage Ratio shall be 4.00 to 1.00
(and, for the avoidance of doubt, for each fiscal quarter ended after the fiscal
quarter referred to in clause (iv), the Maximum Leverage Ratio shall be 3.75 to
1.00).
 
(c)          The definition of “Qualified Acquisition” is hereby deleted in its
entirety and the following shall be substituting therefor:
 
“Qualified Acquisition”: the BTG Acquisition and any other transaction permitted
under this Agreement and consummated on or after the Closing Date, (a) by which
the Borrower or any of its Subsidiaries (i) acquires any going concern or
business or all or substantially all of the assets of any firm, corporation or
limited liability company, or division or business unit thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
at least a majority (in number of votes) of the Capital Stock of a Person, if,
in any such case, the aggregate amount of Indebtedness incurred by the Borrower
and its Subsidiaries to finance the purchase price and other consideration for
any such transaction, plus the amount of Indebtedness assumed by the Borrower
and its Subsidiaries in connection with any such transaction, is at least
$1,000,000,000 and (b) for which the Borrower notifies the Administrative Agent
in writing prior to or promptly upon consummation of such transaction that such
transaction shall be a “Qualified Acquisition” for purposes of this Agreement.
 
(d)          The following new definition of “BTG Acquisition” is hereby added
to Section 1.1 of the Credit Agreement in the alphabetical order:
 
“BTG Acquisition”: the acquisition by the Borrower directly or indirectly of all
of the issued and to be issued ordinary share capital of BTG plc, a public
limited company incorporated under the laws of England and Wales.
 
SECTION 3.          Conditions to Effectiveness.  This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which (a) the
Borrower, the Administrative Agent and the Majority Lenders shall have executed
and delivered to the Administrative Agent this Amendment and (b) all fees and
expenses payable to the Administrative Agent, the other agents and any Lender
shall have been paid.
 
SECTION 4.          Representation and Warranties.  To induce the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Administrative Agent and all of the Lenders as of the Amendment Effective
Date that:
 
(a)          Corporate Power; Authorization; Enforceable Obligations.
 
(i)          The Borrower has the corporate power and authority, and the legal
right, to make and deliver this Amendment and to perform the Loan Documents, as
amended by this Amendment, to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Amendment and the performance of the Loan Documents, as so amended, to which it
is a party.
 
(ii)          No consent or authorization of, filing with (other than the
Borrower’s public filing of the Amendment on Form 8-K, if applicable), or notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required with respect to the Borrower or any of its Subsidiaries in
connection with the execution and delivery of this



--------------------------------------------------------------------------------

3


Amendment or with the performance, validity or enforceability of the Loan
Documents, as amended by this Amendment, to which the Borrower is party.
 
(iii)          This Amendment has been duly executed and delivered on behalf of
the Borrower.
 
(iv)          This Amendment and each Loan Document, as amended by this
Amendment, to which the Borrower is a party constitutes a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(b)          Representations and Warranties.  The representations and warranties
(except for those made in subsections 6.13 and 6.14 of the Credit Agreement)
made by the Borrower in or pursuant to the Loan Documents are true and correct
in all material respects on and as of the Amendment Effective Date, after giving
effect to the effectiveness of this Amendment, as if made on and as of the
Amendment Effective Date.
 
SECTION 5.          Payment of Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent.
 
SECTION 6.          No Other Amendments; Confirmation.  Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect.
 
SECTION 7.          Governing Law; Counterparts.
 
(a)          This Amendment and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York.  The provisions of subsections 13.12 and 13.15 of the
Credit Agreement are incorporated herein, mutatis mutandis.
 
(b)          This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by facsimile
transmission or in electronic (i.e., “pdf” or “tif”) format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
SECTION 8.          Miscellaneous.
 
(a)          Upon and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document.
 

--------------------------------------------------------------------------------

4
(b)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor,
except as expressly provided herein, constitute a waiver or amendment of any
provision of any of the Loan Documents.
 
 
 
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 



 
BOSTON SCIENTIFIC CORPORATION
                 
By:
/s/ Robert J. Castagna
   
Name:
Robert J. Castagna
   
Title:
Vice President and Treasurer







 
 

 




Signature Page to First Amendment to Credit Agreement, dated as of August 20,
2018, for Boston Scientific



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
                 
By:
/s/ Darin Mullis
   
Name:
Darin Mullis
   
Title:
Managing Director

















Signature Page to First Amendment to Credit Agreement, dated as of August 20,
2018, for Boston Scientific



--------------------------------------------------------------------------------




 
MUFG Bank, Ltd., as a Lender
                 
By:
/s/ David Meisner
   
Name:
David Meisner
   
Title:
Vice President























Signature Page to First Amendment to Credit Agreement, dated as of August 20,
2018, for Boston Scientific



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender
                 
By:
/s/ Darren Merten
   
Name:
Darren Merten
   
Title:
Vice President





















Signature Page to First Amendment to Credit Agreement, dated as of August 20,
2018, for Boston Scientific



--------------------------------------------------------------------------------




 
Sumitomo Mitsui Banking Corporation, as a Lender
                 
By:
/s/ Katsuyuki Kubo
   
Name:
Katsuyuki Kubo
   
Title:
Managing Director





















Signature Page to First Amendment to Credit Agreement, dated as of August 20,
2018, for Boston Scientific

--------------------------------------------------------------------------------